Case 1:20-cr-10087-IT Document 45 Filed 09/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA 7
*
Vv. *
* Criminal No. 1:20-cr-10087-IT
MICHAEL DONAHER, *
+:
Defendant. *
ORDER
September 15, 2020
TALWANTL, D.J.

In accordance with the sentencing of Defendant Michael Donaher for Theft of Government
Money, 18 U.S.C. § 641, the court has ordered restitution of $69,720.28, and forfeiture of property
that constitutes, or is derived from, proceeds traceable to the commission of the offense. Those
amounts include government funds that remain with Square, Inc., as “pending” transactions related
to SQ* FW Webb companies that were opened and owned by Defendant Donaher. Accordingly,
Square, Inc., is hereby ordered to promptly forward all such amounts to the Clerk of the Court,
United States District Court, District of Massachusetts, to be credited to the balance Defendant
Donaher owes to the Veterans Administration.

IT IS SO ORDERED.
/s/ LAA 9 A ee

United States District Judge
